Citation Nr: 1120074	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  08-34 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for aortic stenosis.

2.  Entitlement to a temporary total rating based on the need for convalescence following a period of hospitalization in June 2007 following aortic value replacement surgery.


REPRESENTATION

Appellant represented by:	Michael J. Celeste, Jr., Attorney at Law


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from November 1977 to November 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In March 2010, the Veteran's representative withdrew the claimant's request for a hearing before a Veterans' Law Judge sitting at the RO. 


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence is against a finding that aortic stenosis was caused or aggravated by the Veteran's service connected hypertension or that it is related to service or manifested within one year of service separation.

2.  The Veteran is not service-connected for aortic stenosis that caused the need for the June 2007 hospitalization for aortic value replacement surgery and the subsequent convalescence.  


CONCLUSIONS OF LAW

1.  Aortic stenosis was not incurred in or aggravated by military service or caused or aggravated by a service connected disability.  38 U.S.C.A. §§1101, 1112, 1113, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).

2.  The criteria for a temporary total rating based on the need for convalescence following a period of hospitalization in June 2007 following aortic value replacement surgery have not been met.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.30 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Under 38 U.S.C.A. § 5102 VA has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

Next, the Board finds that a letter dated in July 2007, issued prior to the September 2007 rating decision, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  Furthermore, even if the above letter did not provide adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letter as well as the rating decision, the statement of the case, and the supplemental statements of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent evidence including all of the Veteran's records from the Tampa VA Medical Center including the records surrounding his June 2007 aortic value replacement surgery.

As to the secondary service connection theory of entitlement, the record shows that the Veteran was afforded VA examinations in July 2007 and February 2010.  While the 2007 VA examiner did not have access to the Veteran's claims file, the Board nonetheless finds the examinations adequate.  The Board has reached this conclusion because the 2007 examiner reported that he had reviewed the claimant's medical records and the subsequent 2010 examiner did indeed have access to the claims file.  Moreover, both examiners reviewed the Veteran's medical history, conducted an in-depth examination of the claimant, and thereafter provided medical opinions as to the origin or etiology of his disorder and provided a rationale for the opinions that was supported by citation to evidence found in the record and/or controlling medical literature.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that an opinion is considered adequate when it is based on consideration of an appellant's prior medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability is a fully informed one).  

As to the direct service connection theory of entitlement, while the RO did not obtain a medical opinion in connection with this theory, the Board finds that a remand for a VA examination is not required.  The Board has reached this conclusion because service treatment records are negative for the claimed disorder, the post-service record is negative for the claimed disorder for over two decades after his separation from military service, and, for reasons that will be explained below, the Board does not find the Veteran's statements regarding continuity of symptomatology competent and credible.  See 38 U.S.C.A. § 5103A(d); Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (holding that VA was not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service when the Board does not find his statements credible); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Service Connection Claim

As to the claim of  service connection for aortic stenosis, the Veteran and his representative claim that it was caused or aggravated by his service connected hypertension.  In the alternative, it is alleged that the Veteran's aortic stenosis was directly caused by his military service.  It is also requested that the Veteran be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In summary, in order to establish service connection for the claimed disorder on a direct basis, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

For certain chronic disorders, such as arteriosclerosis, cardiovascular renal disease (including hypertension), endocarditis (all forms of valvular heart disease), and myocarditis, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 .

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

As to secondary service connection under 38 C.F.R. § 3.310, the record shows the Veteran's complaints and treatment for aortic stenosis since 2004.  As to the relationship, if any, between the Veteran's aortic stenosis and his service connected hypertension, the July 2007 VA examiner opined, after a review of the claimant's medical records and an examination, that aortic stenosis is a congenital condition which may become dysfunctional and require surgical intervention in late adulthood and that hypertension did not cause or aggravate the problem.  Thereafter, the February 2010 VA examiner opined, after a review of the record on appeal and an examination of the claimant, that it was less likely than not that aortic stenosis was "... CAUSED BY OR A RESULT OF [OR] secondary to his s[ervice]-c[connected] h[yper]t[ensio]n."  It was explained that essential hypertension does not cause aortic stenosis.  It was also noted that aortic stenosis was a valvular disorder and was not related to hypertension. The Board notes that the examiners' opinions were based on their medical expertise as physicians and were also supported by reference to controlling medical literature.  Moreover, these opinions are not contradicted by any other medical opinion of record.  See Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  

As to the Veteran's and his representative's assertions that the claimant's hypertension caused or aggravated his aortic stenosis, the Board acknowledges that the claimant is competent to give evidence about what he sees and feels and his representative is competent to give evidence about what he sees.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Nonetheless, the Board also finds that special medical training and experience is required to provide a competent and credible medical opinion as to a link between the Veteran's service-connected hypertension and his aortic stenosis.  Id.  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that their opinions that aortic stenosis was caused or aggravated by his service connected hypertension are not competent evidence.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  Moreover, the Board finds more competent and credible the medical opinions provided by the VA examiners in July 2007 and February 2010 that the Veteran's aortic stenosis was not caused or aggravated by his service connected hypertension than these lay claims.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

As to the medical literature provided by the Veteran and his representative, the Board notes that where medical article or treatise evidence, standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion, a claimant may use such evidence to meet the requirement for a medical nexus.  Wallin v. West, 11 Vet. App. 509 (1998).  However, an attempt to establish a medical nexus between a service-connected disability and a non service connected disability by generic information in a medical journal or treatise "is too general and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998) (a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).  Moreover, medical treatise evidence can provide important support when combined with an opinion of a medical professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  See Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from scientific journal combined with doctor's statements was "adequate to meet the threshold test of plausibility").

With the above criteria in mind, the Board finds that the medical literature submitted by the Veteran and his representative only reflects speculation that there may be a relationship between hypertension and aortic stenosis and otherwise only contains generic information.  Therefore, the Board finds that this evidence is only entitled to limited probative value, as it is not supported by any definitive or concrete medical opinions.  In summary, even in light of this additional evidence, the Board finds that the competent evidence of record, as reflected in the VA examiners opinions, shows no relationship between the Veteran's service-connected hypertension and his aortic stenosis.

Based on the discussion above, the Board finds that service connection for aortic stenosis is not warranted based on it being caused or aggravated by his service connected hypertension because the weight of the competent and credible evidence is against finding such a causal association or link between the current disability and a service connected disability.  See 8 U.S.C.A. § 1131; 38 C.F.R. § 3.310; Allen, supra.

As to service incurrence under 38 C.F.R. § 3.303(a), the Board notes that the service treatment records are negative for complaints and/or treatment for symptoms of aortic stenosis or a diagnosis of aortic stenosis.  Furthermore, the Board finds that the service treatment records, which are negative for complaints and/or treatment for symptoms of aortic stenosis or a diagnosis of aortic stenosis, weigh heavily against the credibility of any lay history regarding service incurrence.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  Accordingly, entitlement to service connection for aortic stenosis based on in-service incurrence must be denied.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

As to service connection based on post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from active duty in 1980 and the first complaints and/or treatment for aortic stenosis in 2004 to be compelling evidence against finding continuity.  Put another way, the over twenty year gap between the Veteran's discharge from active duty and the first evidence of the claimed disorder weighs heavily against his claim.  See Maxson, supra; Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  

In this regard, the Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels; for example, the claimant is competent to report that he had problems with chest pain and weakness since service.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  The Board also acknowledges that the Veteran's representative is competent to give evidence about what he sees.  However, upon review of the claims file, the Board finds that the Veteran's and his representative's assertions that the appellant has had his aortic stenosis since service are not credible.  In this regard, the Veteran and his representative's claims are contrary to what is found in the in-service and post-service medical records.  The Board also finds it significant that, while the Veteran filed his first claim for VA benefits in 1982, he did not mention problems with aortic stenosis at that time.  If he did have a problem with aortic stenosis since his separation from military service, it would appear only logical that he would claim such disability at that time.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  

In these circumstances, the Board gives more credence and weight to the medical evidence of record, which is negative for complaints, diagnoses, or treatment for the claimed disorder for over two decades following his separation from active duty, than the Veteran's and his representative's claims.  Therefore, entitlement to service connection for aortic stenosis based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of the disability after service under 38 C.F.R. § 3.303(d), the Board notes that the record is negative for a competent and credible medical opinion finding a causal association or link between the Veteran's current aortic stenosis and an established injury, disease, or event of service origin.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).

As to the Veteran's and his representative assertions that the claimant's aortic stenosis was caused by his military service, the Board finds that aortic stenosis may not be diagnosed by its unique and readily identifiable features because special equipment and testing is required to diagnose it and therefore the presence of the disorders is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that their opinions that the aortic stenosis was caused by service is not competent evidence.  See Routen, supra; see also Bostain, supra.  

Based on the discussion above, the Board also finds that service connection for aortic stenosis is not warranted based on the initial documentation of the disability long after service because the weight of the competent and credible evidence is against finding a causal association or link between the post-service disorder and an established injury, disease, or event of service origin.  See 38 U.S.C.A. § 1112, 1113, 1131; 38 C.F.R. § 3.303(d), 3.307, 3.309; Rabideau, supra.

Accordingly, the Board must conclude that the weight of the evidence is against the claim of service connection for aortic stenosis on a direct basis.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

The Temporary Total Rating Claim

The Veteran and his representative claim that the appellant is entitled to a temporary total rating based on the need for convalescence following a period of hospitalization in June 2007 following aortic value replacement surgery.  It is also requested that the Veteran be afforded the benefit of the doubt. 

In this regard, VA regulations permit the assignment of a temporary total disability rating, without regard to other provisions of the rating schedule, ". . . when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that . . . treatment of a service-connected disability resulted in:  (1) Surgery necessitating at least one month of convalescence(;) (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited) (; or,) (3) Immobilization by cast, without surgery, of one major joint or more."  38 C.F.R. § 4.30(a) (Emphasis added). 

With the above regulation in mind, the Board notes that it is clear that a condition precedent for a temporary total rating based on the need for convalescence following a period of hospitalization is for the hospitalization and subsequent convalescence to be for a service connected disability.  However, for the reasons that have been explained above, the Board found that the claimant is not entitled to secondary service connection for the aortic stenosis that caused the need for the hospitalization, aortic value replacement surgery, and subsequent convalescence.  

Therefore, the Board finds that the claim for a temporary total rating based on the need for convalescence following a period of hospitalization in June 2007 following aortic value replacement surgery must be denied as a matter of law.  See 38 C.F.R. § 4.30(a); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).  

Conclusion

In adjudicating the current claims, the Board has also considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claims, the Board finds that the doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claims must be denied. 


ORDER

Service connection for aortic stenosis is denied.

The claim for a temporary total rating based on the need for convalescence following a period of hospitalization in June 2007 following aortic value replacement surgery is denied.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


